Citation Nr: 0918757	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-41 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the posttraumatic stress disorder (PTSD) for the 
period prior to March 15, 2005.

2.  Entitlement to an evaluation in excess of 50 percent for 
the PTSD for the period beginning March 15, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran has verified periods of active duty service from 
July 1950 to July 1953 and from February 1957 to February 
1963. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the case for additional 
development in April 2007 and June 2008.

The Board has previously referred a claim for service 
connection for right ear hearing loss to the RO for 
consideration and appropriate action.  To date, it does not 
appear that any action has been taken with respect to this 
matter.  Accordingly, a claim for service connection for 
right ear hearing loss is again referred to the RO for 
initial consideration and appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  For the period prior to March 15, 2005, the service-
connected PTSD is shown to produce occupational and social 
impairment with occasional decrease in work efficiency.  
There are symptoms of depressed mood, anxiety, and 
suspiciousness, with sleep problems described.  Occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships is not demonstrated.

2.  From March 15, 2005 to September 16, 2007, the Veteran's 
service-connected PTSD symptoms are shown to be moderate in 
nature and appropriately contemplated by the 50 percent 
evaluation.  Occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships is not demonstrated.

3.  Beginning on September 17, 2007, the Veteran's service-
connected PTSD symptoms are shown to be moderate to severe in 
nature and more nearly approximated by occupational and 
social impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships.  
Total occupational and social impairment is not demonstrated.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for the assignment of an initial 30 
percent evaluation, but not higher for the service-connected 
PTSD for the period prior to March 15, 2005 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 
9411 (2008).  

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected PTSD for the 
period from March 15, 2005 to September 16, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 Diagnostic 
Code 9411 (2008).

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for the assignment of an evaluation of 70 
percent, but no higher, for the service-connected PTSD for 
the period beginning September 17, 2007 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his PTSD.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
appeal, most recently in a February 2009 Supplemental 
Statement of the Case.    

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the VCAA letter, the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in existing evaluation, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening of the 
disability had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected; whereas an initial claim for compensation focuses 
on substantiating a claim of service connection by finding 
evidence of an in-service incident, a current disability and 
a nexus between the two.  Thus, the heightened duties of 
notification as outlined in Vazquez-Flores are not required 
when the appeal concerns the propriety of an initial 
evaluation.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A.	Facts

In the initially appealed rating decision, the RO allowed 
service connection for PTSD and assigned a 10 percent rating 
effective February 27, 2003, the date of claim.  In a 
December 2007 rating decision, the RO increased the Veteran's 
rating for his service-connected PTSD to 50 percent effective 
March 15, 2005.  Since these increase during the appeal did 
not constitute a full grant of the benefit sought, the 
Veteran's claim for an increased evaluation for the service-
connected PTSD remains on appeal.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993).  

The record is replete with post service VA and Veteran Center 
treatment records documenting the treatment the Veteran 
received for his PTSD.  During a July 2003 VA examination, 
the Veteran reported his military history.  He served in the 
infantry.  He described one particular incident in a foxhole 
where he was consumed with so much fear that he tore his 
sleeping bag, started to scream and needed to be contained.  

From time to time after service he experienced nightmares and 
flashbacks.  He worked for 14 years as a security guard in a 
jail.  He worked 1 more year as a security officer, 
privately, and then retired in 1997.  

He had been married twice; his first marriage lasted 14 years 
and resulted in divorce due to his nightmares and flashbacks 
that led to him hitting his wife unknowingly.  He had been in 
his second marriage for the past 15 years; however, they 
slept in separate beds so she would not get hurt.

He was prescribed Valium (as needed) and Restoril (taken at 
bedtime).  There was no history of psychiatric 
hospitalization or any frequent ER visits.  He spent most of 
his time at home.

Objectively, he was casually dressed and properly groomed.  
His thought processes were well organized.  His symptoms 
included frequent nightmares, flashbacks about his 
experiences in Korea (including his close friend dying in his 
arms), sweating, sleeping disturbances (including thrashing 
of the arms in his sleep), palpitations, difficulty in 
forming close relationships, lack of trust in others, 
intrusive thoughts and exaggerated startle response.  He had 
periods of depression in the form of sadness.  There was no 
history of suicidal ruminations or any active planning.  
There was no history of hallucination, delusion or paranoid 
ideation.  He demonstrated fair insight into his symptoms and 
was aware that he needed medication to manage his symptoms.  
His recent and remote memory remained intact.  His general 
fund of knowledge remained fair to good.  He was diagnosed 
with PTSD and assigned a Global Assessment of Functioning 
(GAF) score of 70.  In this regard, GAF scores that range 
from 61 to 70 are assigned for PTSD with some mild symptoms 
or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well, having 
some meaningful interpersonal relationships.

A September 2004 letter from the Veteran's team leader at the 
Veterans Center summarized the Veteran's reported stressors 
and the history of treatment the veteran received.  The 
Veteran complained that his life was in decline and his 
marriage was failing (he had poor communication with his 
wife, she didn't think much of him and they slept in separate 
rooms).  The team leader noted that the war triggered 
intrusive thoughts in the Veteran and as a result he had 
nightmares of being chased by Korean soldiers and having to 
constantly defend himself.  The Veteran reported night sweats 
so severe that he had to get up to change his clothes or the 
sheets on his bed.  He claimed to see dead bodies and hear 
the crying of his captured peers.  The Veteran did not 
understand why he was always angry, depressed and tearful.  
He could not appreciate the impact his combat experience had 
on his present life.  The team leader noted the Veteran's 
treatment schedule and reported he was working hard to 
overcome his past combat experiences which were not easy for 
him to do.

A February 2005 VA treatment record reported that the 
Veteran's PTSD symptoms were worsening.  The Veteran had 
severe insomnia, nightmares and severe movements in his sleep 
that interfered with his marriage and sexual life.  The 
Veteran's functioning appeared to become more impaired; 
however, counseling had been helpful.  

A March 2005 VA treatment record noted the Veteran's 
increasing hyperarousal symptoms, including sleep disturbance 
marked by dreams of military and increasing marital discord.  
The Veteran reported recent family losses, including the 
death of his brother, finding out his sister had a terminal 
illness and his own retirement.  He reported having lots of 
time to think which led to negative ruminations throughout 
the day and increasingly disrupted sleep at night marked by 
screaming.  His wife would not sleep with him because of his 
sleep disturbances.  The poor sleep led to irritability and 
depression the next day.

The Veteran had largely done nothing since retirement and 
this presented problems in his marriage because his wife was 
active, wanted to travel and socialize which she would do 
independent of the Veteran.  The Veteran and his wife would 
go out to dinner weekly.  He was given some behavioral 
marital interventions to utilize in his marriage; however, he 
was minimally receptive to these techniques.  He denied any 
history of suicidal or homicidal intent or plan.

During a September 17, 2007 VA examination, the Veteran 
reported his PTSD symptoms.  He reported that his friend, 
Wyatt, died in his arms of wounds during the Korean War and 
he felt useless because he could not help his friend.  He 
reported frequent intrusive memories and distressing dreams 
of this event.  He had flashbacks of this event.  He denied 
dissociative episodes and hallucinations; however, he did 
report some vivid auditory memories (e.g., hearing 
explosions).  He was aware that these were just memories and 
not actually occurring.

He tried to avoid things that he associated with his military 
experiences such as TV shows and movies about the military.  
He reported feeling distant and cut off from other people 
(before the war he was reportedly very outgoing).  He also 
reported isolating from others and having a restricted range 
of affect.  He did not report repressing any memories.

He reported being watchful and on guard.  He had exaggerated 
startle response.  He had difficulty controlling his temper 
in terms of yelling at others and avoided arguing with his 
wife because he feared losing control.  He had difficulty 
concentrating when reminded of his experiences and had some 
memory problems associated with the emotions of being 
reminded of the experiences.  He had sleep problems including 
insomnia, nightmares, night terrors and checking the 
perimeter at night.  His sleep disturbances had a major 
impact on his first marriage and continue to have a negative 
impact on his current marriage.  He avoided places and 
television shows which depicted violence because it triggered 
negative memories.

The Veteran described his current mood as okay.  At times he 
was sad when thinking about the past, at other times he was 
bored and did not know what to do with himself.  He admitted 
to occasional passing suicidal ideation but stated he would 
never act on it because it was against his religion.  He 
denied past or present homicidal ideation.  He had no history 
of inpatient psychiatric hospitalizations.

He was fully oriented; however, he was hesitant in giving the 
date and year.  With regard to serial sevens, the Veteran was 
able to complete five subtractions correctly with one error, 
which he self-corrected.  He was able to recall three objects 
immediately; however, after five minutes he was only able to 
recall two objects despite verbally rehearsing them during 
the five minute span.  He reported problems with remembering 
names of people that he met that he had not seen for a long 
time.  He used good coping skills which may minimize current 
memory problems.

He lived alone with his second wife but he could not remember 
how long they had been married.  He worried that she might 
leave him because of the impairment he suffered from his PTSD 
symptoms.  He felt his first marriage ended due to his PTSD 
symptoms because his first wife was frightened by his 
behavior.  He blamed himself for the death of his friend in 
the war and his younger son who died of a heart attack.  He 
used to be active but now lacked motivation to do anything 
but he was unsure why.  He normally spent his free time 
watching television or "sitting."  He went out with his 
brother, had dinner out with his wife and visited with his 
son once a week.  He denied drinking more that two drinks on 
any occasion.  He had no current or pending legal troubles.

The examiner concluded that the Veteran clearly met the 
criteria for moderate to severe PTSD related to traumatic 
events that occurred in combat during the Korean War.  The 
examiner explained that the PTSD symptoms had been occurring, 
to some degree, ever since the Korean War.  They had 
increased in recent years due to some losses such as the 
death of his brother (2 years ago) and his retirement (6 
years ago).  The examiner found that the PTSD symptoms had 
significant impact on the Veteran's life, particularly in 
terms of sleep disruptions (which negatively impact his 
marriage), avoidance of certain social activities and his 
ongoing depression.  The Veteran was assigned GAF scores of 
42.

B.	Prior to March 15, 2005

The Board has considered the applicable rating criteria in 
reviewing the case at hand for this time period.  Given its 
review of the evidence of record, the Board finds the 
service-connected disability picture more nearly approximates 
that of occupational and social impairment with a decrease in 
work efficiency although performing self care, with a 
depressed mood, anxiety and suspiciousness.  He also has 
sleep impairment.  This more nearly approximates the criteria 
for a 30 percent rating through the time period.  38 C.F.R. 
§ 4.7.  The symptoms do not, however produce reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships as 
contemplated by a 50 percent evaluation under Diagnostic Code 
9411.  See 38 C.F.R. § 4.130.  It is not shown that he has 
flattened effect, frequent panic attacks, impaired judgment 
or other findings of the 50 percent criteria set out above.  
In this regard, the Board notes that the veteran's GAF score 
during this time period was 70 (July 2003 VA examination).  
While not dispositive, the veteran's GAF score may certainly 
be considered in the evaluation of the veteran's disability 
picture.  A GAF score of 70 reflects mild impairment.  When 
the GAF score is considered with the reported symptoms, they 
most nearly reflect those criteria describing a 30 percent 
rating. 

The Board has considered the possibility of a higher rating; 
however, the veteran does not display suicidal ideation, 
obsessional rituals which interfere with routine activities, 
gross impairment in thought processes or communication, 
persistent delusion or hallucinations, grossly inappropriate 
behavior, or a persistent danger of hurting himself or 
others.  Thus an evaluation in excess of 30 percent is not 
warranted.  

Overall, the evidence supports a 30 percent rating, but not 
higher, for the service-connected PTSD for this time period.  

C.	March 15, 2005 to September 16, 2007

After a full review of the record, including the medical 
evidence and statements submitted by and on behalf of the 
Veteran, the Board finds that the evidence does not support 
the assignment of a rating higher than the currently assigned 
50 percent evaluation for the period from March 15, 2005 to 
September 16, 2007.  Given the entire medical record in 
concert for this time period,   it is concluded that the 
Veteran's PTSD symptoms are of a moderate degree of severity, 
adequately contemplated by the already assigned 50 percent 
evaluation.  38 C.F.R. § 4.130 DC 9411.  

The Veteran does not warrant a higher evaluation because the 
medical evidence of record for this time period does not show 
occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships.  To that end, the Board notes that in the 
March 2005 VA treatment showed increasing hyperarousal 
symptoms, including sleep disturbance marked by dreams of 
military and increasing marital discord.  The Veteran did not 
exhibit such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
impairments; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or, difficulty in adapting to stressful.  Therefore, a higher 
rating is not warranted for this time period and the 
Veteran's claim for increase in this regard must be denied.



D.	Period beginning on September 17, 2007

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that for the period of time beginning on 
September 17, 2007, the Veteran's service-connected PTSD is 
shown to be essentially productive of occupational and social 
impairment with deficiencies in most areas and inability to 
establish and maintain effective relationships.  In this 
regard, the Board notes the September 17, 2007 VA examination 
in which the examiner, after review of the claims file and 
objective examination findings, diagnosed the Veteran with 
"moderate to severe" PTSD.  The examiner concluded that the 
Veteran's PTSD symptoms appeared to impact on his life to a 
significant extent, particularly in terms of sleep 
disruptions, avoidance of social activities and his ongoing 
depression.  

The Board is aware that the Veteran was assigned a GAF score 
of 42.  GAF scores that range from 41 to 50 are assigned for 
PTSD with serious symptoms.  A disability evaluation shall be 
assigned based on all the evidence of record that bears on 
occupation and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination, or solely on the basis of social 
impairment.  See 38 C.F.R. §§ 4.126 (2005).  Although the 
Veteran's GAF score is not dispositive, it must certainly be 
considered in the evaluation of the service-connected PTSD.  
Here the examiner found the Veteran's PTSD to be moderate to 
severe.  For these reasons, a 70 percent evaluation is 
warranted for the period beginning on September 17, 2007.  
38 C.F.R. §§ 4.7, 4.130 DC 9411.

As total occupational and social impairment is not 
demonstrated during this time period or thereafter, a higher 
rating is not warranted.  Therefore, an evaluation in excess 
of 70 percent is not warranted. 

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An increased evaluation of 30 percent, but not higher for the 
service-connected PTSD; for the period prior to March 15, 
2005 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.

An increased evaluation in excess of 50 percent for the 
service-connected PTSD; for the period from March 15, 2005 to 
September 16, 2007 is denied.

An increased evaluation of 70 percent, but not higher, for 
the service-connected PTSD; for the period beginning on 
September 17, 2007 is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


